Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 1 of 7 - Page ID#:
                                  16149                     Ea.atcrn District of Kentucky
                                                                                        FI l ID

                                                                                      JUN 2 7 2019
                                                                                        AT COV!NGTON
                                                                                       ROBERT' R. CARR
                                       UNITED STATES DISTRICT COURT                CLERK U.S. DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION at COVINGTON

  INDIANA STATE DISTRICT COUNCIL OF                   )   Civil Action No. 2:06-cv-00026-WOB-CJS
  LABORERS AND HOD CARRIERS                           )   (Consolidated)
  PENSION AND WELFARE FUND, On                        )
  Behalf of Itself and All Others Similarly           )   CLASS ACTION
  Situated,                                           )
                                                      )
                                        Plaintiff,    )
                                                      )
            vs.                                       )
                                                      )
  OMNICARE, INC., et al.,                             )
                                                      )
                                        Defendants.   )
                                                      )




                            FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE




  Cases\4827-8405-0839. v 1-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 2 of 7 - Page ID#:
                                  16150




          This matter came before the Court for hearing pursuant to the Order Preliminarily

 Approving Settlement and Providing for Notice ("Preliminary Approval Order") dated March 21,

 2019, on the application of the Settling Parties for approval of the Settlement set forth in the

 Stipulation of Settlement dated as of February 5, 2019 (the "Stipulation"). Due and adequate

 notice having been given to the Settlement Class as required in said Preliminary Approval Order,

 and the Court having considered all papers filed and proceedings had herein and otherwise being

 fully informed in the premises and good cause appearing therefore, IT IS HEREBY ORDERED,

 ADJUDGED, AND DECREED that:

           1.        This Final Judgment and Order of Dismissal with Prejudice ("Order and Final

 Judgment" or "Judgment") incorporates by reference the definitions in the Stipulation, and all

 terms used herein shall have the same meanings as set forth in the Stipulation, unless otherwise set

 forth herein.

          2.         The Court has jurisdiction over the subject matter of the Litigation and all matters
 relating to the Stipulation, as well as personal jurisdiction over the Settling Parties and all

 Settlement Class Members.

           3.        Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby
 affirms its determinations in the Preliminary Approval Order and finally certifies for purposes of
 settlement only a Settlement Class defined as all Persons who purchased or otherwise acquired the
 common stock of Omnicare, Inc. ("Omnicare" or the "Company") pursuant and/or traceable to its

 December 12, 2005 public offering. Excluded from the Settlement Class are Defendants, the

 officers and directors of the Company at the time of the offering, members of their immediate

 families and their legal representatives, heirs, successors, or assigns of any entity in which

 Defendants have or had a controlling interest. By definition, also excluded from the Settlement

 Class are those Persons who timely and validly request exclusion from the Settlement Class, of
 which there are none.

                                                     - 1-
 Cases\4827-8405-0839.vl-5/23/l 9
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 3 of 7 - Page ID#:
                                  16151




           4.        This Court hereby affirms its determinations in the Preliminary Approval Order and

finds, for the purposes of the Settlement only, that the prerequisites for a class action under Rules

23(a) and (b )(3) of the Federal Rules of Civil Procedure have been satisfied in that: (a) the number

of Settlement Class Members is so numerous that joinder of all members is impracticable; (b) there

 are questions of law and fact common to the Settlement Class; (c) the claims of the Plaintiffs are

typical of the claims of the Settlement Class they seek to represent; (d) Plaintiffs and Lead Counsel

 have and will fairly and adequately represent the interests of the Settlement Class; (e) the questions

 of law and fact common to the members of the Settlement Class predominate over any questions

 affecting only individual Settlement Class Members; and (f) a class action is superior to other

 available methods for the fair and efficient adjudication of the controversy.

           5.        Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of

 settlement only, the Court hereby affirms its determinations in the Preliminary Approval Order

 and finally appoints Plaintiffs Laborers District Council Construction Industry Pension Fund and

 Cement Masons Local 526 Combined Funds as class representatives for the Settlement Class and

 Robbins Geller Rudman & Dowd LLP as class counsel for the Settlement Class.

           6.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby

 affirms its determinations in the Preliminary Approval Order, fully and finally approves the

 Settlement set forth in the Stipulation in all respects and finds that:

                      (a)       the Stipulation and the Settlement contained therein, are, in all respects, fair,

                                reasonable, and adequate and in the best interest of the Settlement Class;

                      (b)       there was no collusion in connection with the Stipulation;

                      (c)       the Stipulation was the product of informed, arm's-length negotiations

                                among competent, able counsel; and

                      (d)       the record is sufficiently developed and complete to have enabled the

                                Plaintiffs and Defendants to have adequately evaluated and considered their

                                 positions.

                                                          -2-
 Cases\4827-8405-0839. v 1-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 4 of 7 - Page ID#:
                                  16152




           7.        Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court finds that

 the Settlement is fair, reasonable and adequate as to each of the Settling Parties, and that the

 Settlement set forth in the Stipulation is hereby finally approved in all respects, and the Settling

 Parties are hereby directed to perform its terms.

           8.        Accordingly, the Court authorizes and directs implementation of the terms and

 provisions of the Stipulation, as well as the terms and provisions hereof. The Court hereby

 dismisses with prejudice the Litigation and all claims contained therein and all of the Released

 Claims as against the Released Persons, except as and to the extent provided in the Stipulation and

 herein.

           9.        Upon the Effective Date hereof, and as provided in the Stipulation, Plaintiffs and

 each and all of the Settlement Class Members shall be deemed to have, and by operation of this

 Judgment shall have, fully, finally, and forever remised, released, relinquished, and discharged all

 Released Claims (including, without limitation, Unknown Claims) against the Released Persons,

 regardless of whether such Settlement Class Member executes and delivers the Proof of Claim and

 Release form, except for claims relating to the enforcement of the Settlement.

           10.       Upon the Effective Date hereof, and as provided in the Stipulation, Plaintiffs and

 each and all of the Settlement Class Members are forever barred and enjoined from commencing,

 instituting, or continuing to prosecute any action or proceeding in any court of law or equity,

 arbitration tribunal, administrative forum, or other forum of any kind, asserting any of the Released

 Claims against any or all of the Released Persons.

           11.       Upon the Effective Date hereof, and as provided in the Stipulation, each of the

 Released Persons shall be deemed to have, and by operation of this Judgment shall have, fully,

 finally, and forever released, relinquished, and discharged Plaintiffs, each and all of the Settlement


                                                    -3-
 Cases\4827-8405-0839. vl-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 5 of 7 - Page ID#:
                                  16153




  Class Members, other than those listed on Exhibit 1 hereto, and Plaintiffs' Counsel from all

  Defendants' Released Claims, and shall forever be enjoined from prosecuting such claims, except

  for claims relating to the enforcement of the Settlement.

            12.       The Notice of Pendency and Proposed Settlement of Class Action given to the

  Settlement Class in accordance with the Preliminary Approval Order entered on March 21, 2019,

  was the best notice practicable under the circumstances, including the individual notice to all

  members of the Settlement Class who could be identified through reasonable effort. Said notice

  provided the best notice practicable under the circumstances of those proceedings and of the

  matters set forth therein, including the proposed Settlement set forth in the Stipulation, to all

  Persons entitled to such notice, and said notice fully satisfied the requirements of Federal Rule of

  Civil Procedure 23, the requirements of due process, and the requirements of the Private Securities

  Litigation Reform Act of 1995, and all other applicable law and rules.

            13.       Separate orders shall be entered regarding the proposed Plan of Allocation and Lead

  Counsel's motion for attorneys' fees and expenses as allowed by the Court. Any plan of allocation

  submitted by Lead Counsel or any order entered regarding any attorneys' fee and expense

  application shall in no way disturb or affect this Judgment and shall be considered separate from

  this Judgment.

            14.       Neither the Stipulation nor any of its terms or prov1s1ons, nor any of the

  negotiations, discussions, proceedings connected with it, nor any act performed or document

  executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is or may be deemed

  to be or may be used as an admission of, or evidence of, the validity of any of the allegations in

  the Litigation or of the validity of any Released Claim, or of any wrongdoing or liability of the

  Released Persons; or (b) is or may be deemed to be or may be used as an admission of, or evidence



                                                      -4-
  Cases\4827-8405-0839. v 1-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 6 of 7 - Page ID#:
                                  16154




  of, any fault or omission of any of the Released Persons in any civil, criminal, or administrative

  proceeding in any court, arbitration proceeding, administrative agency, or forum or tribunal in

  which the Released Persons are or become parties; or (c) is or may be deemed to be or may be

  used as an admission or evidence that any claims asserted by Plaintiffs were not valid or that the

  amount recoverable was not greater than the Settlement Amount, in any civil, criminal, or

  administrative proceeding in any court, administrative agency, or other tribunal. The Released

  Persons, Plaintiffs, Settlement Class Members, and their respective counsel may file the

  Stipulation and/or this Judgment in any action that may be brought against them in order to support

  a defense or counterclaim based on principles of res judicata, collateral estoppel, release, good

  faith settlement, judgment bar or reduction or any other theory of claim preclusion or issue

  preclusion or similar defense or counterclaim. The Settling Parties may file the Stipulation and/or

  this Judgment in any proceedings that may be necessary to consummate or enforce the Stipulation,

  the Settlement or this Judgment.

            15.        Without affecting the finality of this Judgment in any way, this Court hereby retains

  continuing exclusive jurisdiction over: (a) implementation of this Settlement and any award or

  distribution of the Settlement Fund, including interest earned thereon; (b) disposition of the

  Settlement Fund; (c) hearing and determining applications for attorneys' fees and expenses and

  interest in the Litigation; and (d) all Settling Parties hereto for the purpose of construing, enforcing

  and administering the Stipulation.

            16.        The Court finds that during the course of the Litigation, the Settling Parties and

  their respective counsel at all times complied with the requirements of Rule 11 of the Federal Rules

  of Civil Procedure.




                                                       -5-
  Cases\4827-8405-0839. v 1-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 333 Filed: 06/27/19 Page: 7 of 7 - Page ID#:
                                  16155




          17.       In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, or the Effective Date does not occur, then this Judgment shall be rendered

 null and void to the extent provided by and in accordance with the Stipulation and shall be vacated

 and, in such event, all orders entered and releases delivered in connection herewith shall be null

 and void to the extent provided by and in accordance with the Stipulation, and the Settling Parties

 shall be restored to their respective positions in the Litigation as of October 3, 20 I 8.

          18.        Without further order of the Court, the Settling Parties may agree to reasonable

 extensions of time to carry out any of the provisions of the Stipulation.

           19.       The Court directs immediate entry of this Judgment by the Clerk of the Court.

          IT IS SO ORDERED.

  DATED:         ~c;JJ;dUtC:,
                                                THE HONORABLE WILLIAM 0. BERTELSMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    -6-
 Cases\4827-8405-0839.vl-5/23/J 9
